Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the second portion is farther from the surface of the semiconductor layer structure than the first portion and is closer to the surface of the semiconductor layer structure than an extended portion of the gate” was not considered to be obvious.
The limitations of claim 9 including “wherein the second portion is farther from the surface of the semiconductor layer structure than the first portion, wherein the field plate is closer to the surface of the semiconductor layer structure than a laterally extended portion of the gate” was not considered to be obvious.
The limitations of claim 15 including “separate the sidelobe portions of the gate from the barrier layer by a substantially uniform distance along respective lengths of the sidelobe portions” was not considered to be obvious.
The limitations of claim 20 including “wherein the second portion is farther from a surface of the barrier layer than the first portion; a spacer insulator layer comprising a plurality of spacer layers with the field plate therebetween, wherein the spacer layers are stacked on the barrier layer at the opposing sides of the gate and separate the sidelobe portions of the gate from the barrier layer” was not considered to be obvious.
The limitations of claim 21 including “separate the sidelobe portions of the gate from the barrier layer by a substantially uniform distance along respective lengths of the sidelobe portions” was not considered to be obvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818